[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff herein Marcelo Oleas brings this action against the defendants Howard Ahrens, Jr. and Prindle Leasing Co., Inc. as the result of a motor vehicle accident which occurred on April 28, 1997 on Interstate-95 in the City of West Haven.
Mr. Oleas had just entered I-95 behind the vehicle being driven by the defendant Howard Ahrens, Jr. This vehicle had sortie sort of hydraulic lift on the rear portion of the truck which was in an upright position. Shortly after entering upon the highway, the defendant with the lift in an upright position attempted to pass under an overpass, but was unsuccessful in doing so, causing the hydraulic lift to come in contact with the overpass causing the lift to be torn from the vehicle directly into the path of the plaintiff's vehicle striking the right front portion of the vehicle and causing the plaintiff to suffer numerous injuries as well as damage to his vehicle.
As a result of the accident, plaintiff received emergency treatment for his injuries at Yale New Haven Hospital and subsequently by various medical personnel in the area of his home on Long Island. He was CT Page 8298 diagnosed as having sustained injuries to is cervical and lumbar spine, his right shoulder and his right knee. There is evidence of a central disc herniation at L4-L5, as well as a posterior medial meniscus without tear. A subsequent M.R.I. reveals a mild degree of central canal stenosis resulting from the disc herniation. At the present time, this injury is not deemed indicative for surgical intervention. Recommended was continued physical therapy. An epidural injection was given for pain but was not successful. The plaintiff appears to at times suffer an exacerbation of symptoms and again periods of remission. He has incurred medical expenses in an amount of $13,627.02 as well as property damage to his vehicle in the amount of $5710.37. There is a paucity of information concerning lost wages. At the time he sustained his injuries he was a student at the University of New Haven and that he had a part time job earning $7.50 per hour. After graduation he started a recording business. There is no hard evidence however such as tax returns or business records showing any lost wages or earning capacity.
The court enters judgment for the plaintiff and awards economic damages in the amount of $19,337.00 and non-economic damages in the amount of $20,000.00. As for any future economic damages it appears doubtful that there will be any future surgery. As for any last earning capacity the court finds the evidence not strong enough for it to make any finding. As to future non-economic damages, the court makes an award of $20,000.00. The total award therefore amounts to $59,337.00.
Judgment may enter in accordance with the above.
  THE COURT CURRAN, J.